
Exhibit 10.2



LIMITED GUARANTEE
This Limited Guarantee (this “Guarantee”) is made as of August 16, 2013, by
Tropicana Entertainment Inc., a Delaware corporation (“Guarantor”), in favor of
Pinnacle Entertainment, Inc., a Delaware corporation (“Parent”) and Casino
Magic, LLC, a Minnesota limited liability company (“Holdco” and, together with
Parent, “Sellers”).
WHEREAS, reference is made herein to that certain Equity Interest Purchase
Agreement of even date herewith (the “Agreement”) by and among Tropicana St.
Louis LLC, a Delaware limited liability company (“Buyer”), Sellers and Casino
One Corporation, a Mississippi corporation (“Target”), PNK (ES), LLC, a Delaware
limited liability company (“ES”), PNK (St. Louis RE), LLC, a Delaware limited
liability company (“RE”) and PNK (STLH), LLC, a Delaware limited liability
company ("STLH" and, together with ES, RE and Target, the “Companies”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the Agreement;
WHEREAS, Buyer is a direct wholly owned subsidiary of Guarantor; and
WHEREAS, as an inducement to Sellers to enter into the Agreement, Guarantor has
agreed, at the request of Buyer, to guaranty absolutely, irrevocably and
unconditionally the payment and performance of Buyer's obligations under the
Agreement as provided herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties,
Guarantor hereby undertakes and agrees for the benefit of Sellers as follows:
1.Guarantor hereby absolutely, unconditionally and irrevocably guarantees for
the benefit of Sellers the punctual payment, performance and discharge when due
of the Guaranteed Obligations (as defined below) owing from time to time. The
term "Guaranteed Obligations" shall mean any and all debts, liabilities and
other obligations of any kind, nature and description of Buyer owing to Sellers
(or any of them) under the Agreement. Guarantor shall make prompt payment (in
any event, no later than two (2) business days after written demand by Sellers
therefor) to Sellers of the Guaranteed Obligations if and when due under the
Agreement, as modified or amended from time to time. This Guarantee is absolute,
unconditional, irrevocable and continuing irrespective of any modification,
amendment or waiver of, or any consent to departure from, the Agreement that may
be agreed to by Buyer. In furtherance of the foregoing, Guarantor acknowledges
that this Guarantee is one of payment and performance, not collection, of the
Guaranteed Obligations, and that Sellers may, in their sole discretion, bring
and prosecute a separate action or actions against Guarantor with respect to the
Guaranteed Obligations, regardless of whether action is brought against Buyer or
any other Person or whether Buyer or any other Person is joined in any such
action or actions.
2.Guarantor represents and warrants to Sellers that:
(a)Guarantor is duly incorporated and validly existing in good standing under
the laws of the State of Delaware, and has all requisite power and authority
necessary to enter into this Guarantee, and to perform its obligations
hereunder. The execution, delivery and performance by Guarantor of this
Guarantee have been duly authorized by all requisite corporate action on the
part of Guarantor.
(b)This Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect affecting creditors’ rights generally and to general
principles of equity. Neither the execution and delivery of this Guarantee by
Guarantor, nor performance by Guarantor of its obligations hereunder, will (x)
violate any provision of the organizational documents of Guarantor, (y) violate
any Law applicable to Guarantor, or (z) violate or constitute a material default
under any of the terms, conditions or provisions of any contract to which
Guarantor is a party, except, in the cases of clauses (y) and (z), as would not
be reasonably expected to materially impair Guarantor’s ability to perform its
obligations under this Guarantee.
(c)    Guarantor has, and shall have when required pursuant to this Guarantee,
the financial capacity or financing availability to pay and perform its
obligations under this Guarantee (including payment of the Guaranteed
Obligations).
3.    Guarantor agrees that its obligations hereunder shall not be terminated,
released or discharged, in whole or in part, or otherwise affected by (a) the
failure or delay on the part of any of Sellers to assert any claim or demand or
to enforce any right or remedy against Buyer, Guarantor or any other Person; (b)
the addition, substitution or release of any entity or other Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the transactions contemplated by the Agreement, other than the
release of Buyer; (c) any change in the corporate existence, structure or
ownership of Buyer or any other Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Agreement; (d) any insolvency, bankruptcy, reorganization or
other similar proceeding of or affecting Buyer or any other Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the transactions contemplated by the Agreement; (e) the existence
of any claim, set-off or other right which Guarantor may have at any time
against Buyer or Sellers, whether in connection with the Guaranteed Obligations
or otherwise; (f) the adequacy of any other means Sellers may have of obtaining
payment related to the Guaranteed Obligations; or (g) any discharge of Guarantor
as a matter of applicable Law or equity (other than the discharge of Guarantor
with respect to the Guaranteed Obligations as a result of payment or performance
of the Guaranteed Obligations in accordance with its terms).
4.    To the fullest extent permitted by applicable Law, Guarantor hereby
expressly waives: (i) any and all rights or defenses arising by reason of any
Law which would otherwise require any election of remedies by Sellers, other
than rights, defenses or elections of remedies by Sellers that Buyer is
permitted to assert under the Agreement with respect to the Guaranteed
Obligations; (ii)

013982\0001\10641824.6 
 
 




--------------------------------------------------------------------------------




promptness, diligence, grace, notice of the acceptance of this Guarantee and of
the Guaranteed Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the Guaranteed
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect or any right to require the marshalling of assets
of Buyer or any other Person now or hereafter liable with respect to the
Guaranteed Obligations or otherwise interested in the transactions contemplated
by the Agreement; (iii) all suretyship defenses generally; and (iv) any and all
notice of the creation, renewal, extension or accrual of the Guaranteed
Obligations and notice of or proof of reliance by Sellers upon this Guarantee or
acceptance of this Guarantee. The Guaranteed Obligations shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Buyer or Guarantor, on the one hand, and any
of Sellers, on the other hand, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. Guarantor further
unconditionally waives any rights that it may now have or hereafter acquire
against Buyer that arise from the existence, payment, performance or enforcement
of Guarantor's obligations under or in respect to this Guarantee, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Sellers against Buyer, whether or not such claim, remedy or right
arises in equity or under contract statute or common law. Guarantor acknowledges
that it will receive substantial direct and indirect benefits from the
transactions contemplated by the Agreement and that the waivers set forth in
this Guarantee are knowingly made in contemplation of such benefits.
5.    No failure on the part of Sellers to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Sellers of any right, remedy or power
hereunder preclude any other or future exercise of any right, remedy or power.
Each and every right, remedy and power hereby granted to Sellers or allowed it
by applicable Law or the Agreement shall be cumulative and not exclusive of any
other and may be exercised by Sellers at any time or from time to time, except
as may be limited by the Agreement. When pursuing its rights and remedies
hereunder against Guarantor, Sellers shall be under no obligation to pursue such
rights and remedies they may have against Buyer or any other Person for the
Guaranteed Obligations or any right of offset with respect thereto, and any
failure by Sellers to pursue such other rights or remedies or to collect any
payments from Buyer or any such other Person or to realize upon or to exercise
any such right of offset, and any release by Sellers of any such other Person or
any right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Sellers.
6.    This Guarantee is a continuing Guarantee and shall be binding upon
Guarantor until the earlier of (i) the complete and indefeasible payment,
satisfaction in full and performance of all of the Guaranteed Obligations and
(ii) the Closing.
7.    Guarantor hereby unconditionally and irrevocably agrees that it (i) shall
not institute, and shall cause its Affiliates not to institute, any legal
action, suit, proceeding or claim asserting that this Guarantee is illegal,
invalid or unenforceable in accordance with its terms and (ii) will

013982\0001\10641824.6 
2
 




--------------------------------------------------------------------------------




comply with all applicable Laws and orders to which it may be subject if failure
to so comply would materially impair its ability to perform its obligations
under this Guarantee.
8.    Guarantor hereby agrees that the Guaranteed Obligations shall not be
deemed to have been released, dismissed, impaired, reduced, discharged, paid,
observed or performed or affected as the result of the bankruptcy, insolvency,
disability, dissolution, termination, receivership, reorganization or lack of
corporate or other power of Buyer, and Guarantor’s liability in respect thereof
shall continue and not be discharged, including the case where any payment or
performance thereof by Buyer is recovered from or paid over by or on behalf of
Sellers by reason of a fraudulent transfer by Buyer, or as a preference in any
bankruptcy of Buyer. Sellers shall not be obligated to file any claim relating
to the Guaranteed Obligations in the event that Buyer becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of Sellers to
so file shall not affect Guarantor’s obligations hereunder. In the event that
any payment to Sellers in respect of the Guaranteed Obligations is rescinded or
must otherwise be returned for any reason whatsoever, Guarantor shall remain
liable hereunder with respect to the Guaranteed Obligations as if such payment
had not been made.
9.    No waiver, modification or amendment of any provisions of this Guarantee
shall be effective except pursuant to a written agreement signed by Sellers and
Guarantor, and then such waiver shall be effective only in the specific instance
and for the purpose for which given. This Guarantee shall be binding upon and
inure to the benefit of the parties hereto and their respective successors in
interest and permitted assigns. No party to this Guarantee may assign or
delegate its rights, interests or obligations under this Guarantee to any other
Person without the prior written consent of the other parties hereto.
10.    This Guarantee and the transactions contemplated hereby, and all disputes
between the parties under or related to this Guarantee or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts executed in and to be performed entirely within
the State of Delaware, without regard to the conflicts of laws principles
thereof.
11.    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Federal District Court for the District of Delaware (and appellate courts from
any of the foregoing), in any action or proceeding arising out of or relating to
this Guarantee or for recognition or enforcement of any judgment relating
hereto, and each of the parties hereby irrevocably and unconditionally (i)
agrees not to commence any such action or proceeding except in such court, (ii)
agrees that any claim in respect of any such action or proceeding may be heard
and determined in such court, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in such court, (iv) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in such court, and (v) to the extent
such party is not otherwise subject to service of process in the State of
Delaware, appoints Corporation Service Company as such party’s agent in the
State of Delaware for acceptance of legal process and agrees that service made
on any such agent shall have the same legal force and effect as if served upon
such party personally within such state. Each of the parties hereto agrees

013982\0001\10641824.6 
3
 




--------------------------------------------------------------------------------




that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Guarantee irrevocably consents to
service of process in the manner provided for notices in Section 14 hereof.
Nothing in this Guarantee will affect the right of any party to this Guarantee
to serve process in any other manner permitted by law.
12.    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS GUARANTEE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.
13.    All notices, requests, claims, demands and other communications required
or permitted to be given hereunder will be in writing and will be given or made
by delivery in person, by courier service, by facsimile (with a copy sent by
another means specified herein), or by registered or certified mail (postage
prepaid, return receipt requested). Except as provided otherwise herein, notices
delivered by hand or by courier service shall be deemed given upon receipt;
notices delivered by facsimile shall be deemed given twenty-four (24) hours
after the sender’s receipt of confirmation of successful transmission; and
notices delivered by registered or certified mail shall be deemed given seven
(7) days after being deposited in the mail system. All notices shall be
addressed to the parties at the following addresses (or at such other address
for a party as will be specified by like notice):
if to Guarantor, to:
Tropicana Entertainment Inc.
Brighton and The Boardwalk
Atlantic City, New Jersey 08401
Attention: General Counsel
Facsimile: (609) 345-7190
with a copy, which shall not constitute notice, to:
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 220
Denver, Colorado 80202
Attn: Kevin A. Cudney, Esq.
Facsimile: 303-223-0966

013982\0001\10641824.6 
4
 




--------------------------------------------------------------------------------




if to Sellers, to:
Pinnacle Entertainment, Inc.
8918 Spanish Ridge Avenue
Las Vegas, Nevada 89148
Attention: General Counsel
Facsimile: (702) 541-7773
with a copy, which shall not constitute notice, to:
Irell & Manella LLP
1800 Avenue of the Stars
Suite 900
Los Angeles, California 90067
Attention: Ashok W. Mukhey
Facsimile: (310) 203-7199    
14.    This Guarantee constitutes the entire agreement among the parties with
respect to the Guaranteed Obligations and supersedes all prior agreements and
understandings, both written and oral, and all contemporaneous oral agreements
and understandings, between or among the parties with respect to the Guaranteed
Obligations and, except as specifically provided herein, is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
15.    This Guarantee may be executed by facsimile or electronic mail
transmission and/or in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.
16.    Each party hereto has participated in the drafting of this Guarantee,
which each party acknowledges is the result of extensive negotiations between
the parties. In the event that any ambiguity or question of intent arises, this
Guarantee shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Guarantee.
 

[Remainder of page intentionally left blank]





013982\0001\10641824.6 
5
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Limited
Guarantee as of the day first written above.
 
GUARANTOR:
 
TROPICANA ENTERTAINMENT INC.
By: /s/ ANTHONY P. RODIO Name: Anthony P. Rodio
Its: President and CEO
Agreed to and accepted by:
 
SELLERS:
 
PINNACLE ENTERTAINMENT, INC.
By: /s/ CARLOS A. RUISANCHEZ               Carlos A.
Ruisanchez,                                                      President and
Chief Financial Officer
 
CASINO MAGIC, LLC
By: Pinnacle Entertainment, Inc.,  
      its Sole Member
By: /s/ CARLOS A. RUISANCHEZ      Carlos A.
Ruisanchez,                                          President and Chief
Financial Officer
 






013982\0001\10641824.6 
 
Signature Page to Limited Guarantee


